Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 1 of 49 Page ID
                                 #:28874




                      EXHIBIT 30
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 2 of 49 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28875




                                                    03/23/2019
                          03/23/2019

                                       03/23/2019




                                  Exhibit 30                      Page 162
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 3 of 49 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28876




                                  Exhibit 30                      Page 163
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 4 of 49 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28877




                                  Exhibit 30                      Page 164
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 5 of 49 Page ID
                                 #:28878




                      EXHIBIT 31
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 6 of 49 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28879




                                                 03/23/2019
                               03/23/2019

                                03/23/2019


                                               03/23/2019




                                  Exhibit 31                      Page 165
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 7 of 49 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28880




                          03/23/2019




                                  Exhibit 31                      Page 166
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 8 of 49 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28881




                                  Exhibit 31                      Page 167
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 9 of 49 Page ID
                                 #:28882




                      EXHIBIT 32
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 10 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28883




                                  Exhibit 32                      Page 168
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 11 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28884




                                  Exhibit 32                      Page 169
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 12 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28885




                                  Exhibit 32                      Page 170
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 13 of 49 Page ID
                                 #:28886




                       EXHIBIT 33
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 14 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28887




                                  Exhibit 33                      Page 171
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 15 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28888




                                  Exhibit 33                      Page 172
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 16 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28889




                                  Exhibit 33                      Page 173
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 17 of 49 Page ID
                                 #:28890




                       EXHIBIT 34
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 18 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28891




                                  Exhibit 34                       Page 174
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 19 of 49 Page ID
                                 #:28892




                       EXHIBIT 35
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 20 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28893




                                  Exhibit 35                       Page 175
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 21 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28894




                                  Exhibit 35                       Page 176
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 22 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28895




                                  Exhibit 35                       Page 177
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 23 of 49 Page ID
                                 #:28896




                       EXHIBIT 36
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 24 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28897




                                  Exhibit 36                       Page 178
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 25 of 49 Page ID
                                 #:28898




                       EXHIBIT 37
       A                        B                   CaseC 2:85-cv-04544-DMG-AGR
                                                                    D            E     Document
                                                                                              F        569-5 G Filed 06/26/19 Page  H    26 of Acute
                                                                                                                                                49Emergency
                                                                                                                                                          IPage ID          J                                                                                                              K                  L

                                                                      REDACTED VERSION OF DOCUMENT      PROPOSED  TO BE FILED UNDER SEAL
                                                                                                                                                                 Emergency

                                                                                      Infant/Toddler
                                                                                                     #:28899                                   (Child needs
                                                                                                                                               emergency medical
                                                                                                                                                                 (Needs emergency
                                                                                                                                                                 medical services within
                                                                                                                                                                                                                                                                                  Child needs
                                                                                                                                                                                                                                                                                  future/consistent   No medical
3               Minor's Name                         A#           Infant's Name                         A#           DOB and Age         Visit Notes                                             Follow-Up Visit                               services immediately) 24 hours)    monitoring          concern


                                                                                                                                         From prior visit: Both seem to have the flu: fevers,
                                                                                                                                         congested, coughs.
                                                                                                                                         Attorney concerned baby also has pneumonia -
                                                                                                                                         rapid, shallow breathing, listless, eyes rolling
                                                                                                                                         back into head, could not eat or drink; did not cry; Officer 03/23/2019indicated in writing that
4           0                                                                                                                            hot to the touch.                                             was taken to the NICU.

                                                                                                                                         From prior visit: Baby: coughing, fever, vomiting,      Officer 03/23/2019indicated in writing that
5           0                                                                                                                            diarrhea.                                                        was transferred to Weslaco.

                                                                                                                                         From prior visit: We have been told they are no
                                                                                                                                         longer at Ursula, but please double check.
                                                                                                                                         Baby has had a fever and had been so sick she           Officer 03/23/2019indicated in writing that
6           0                                                                                                                            could not open her eyes; prescribed antibiotics.              was transferred to the NICU.

                                                                                                                                         From prior visit: Baby is anemic, gets high fevers,
                                                                                                                                         gets sick easily and is allergic to milk; often has
                                                                                                                                         diarrhea.
                                                                                                                                         Baby sleeps too much; lies asleep with eyes half
                                                                                                                                         open and doesn’t move, then makes a little noise
                                                                                                                                         and shivers (according to mom)                      Infant's parent was initially interviewed at
                                                                                                                                         Mom feels weak and has headaches because            Rio Grande City. Officer 03/23/2019indicated
7           0                                                                                                                            not eating well                                     in writing that      was taken to the NICU.




                                                                                                                                         From prior visit: Baby is sick, has had a fever,        Officer 03/23/2019indicated in writing that
8           0                                                                                                                            currently has conjunctivitis and a bad cough            baby was transferred to the NICU.
                                                                                                                                         From prior visit: Baby has congestion, cough,
                                                                                                                                         fever, and diarrhea. Ear infection also diagnosed.
                                                                                                                                         Baby prescribed antibiotics and exhibited               Officer 03/23/2019indicated in writing that
9           0                                                                                                                            exacerbated diarrhea.                                   baby was transferred to the NICU.
                                                                                                                                         From prior visit: Mother reports that baby is cold
                                                                                                                                         to the touch. Baby exhibited fever and cough after
                                                                                                                                         two days in detention. Noted to be pallid on
10          1                                                                                                                            Monday, 06/10/19.
                                                                                                                                         From prior visit: Baby has a cough and cold and
                                                                                                                                         no access to the doctor.
11          2                                                                                                                            Mom also has a cough.
                                                                                                                                         From prior visit: Baby is not eating the food, hs
                                                                                                                                         not eaten a full meal in 15 days. He has diarrhea
                                                                                                                                         and is coughing. Got in line to see doctor and
12          3                                                                                                                            was not able to.

                                                                                                                                         From prior visit: Mom has been sick.
13          4                                                                                                                            Baby has had a cough, fever, and diarrhea.

                                                                                                                                         From prior visit:       is 8 months pregnant, is
                                                                                                                                         about to turn 18, and has a 2 year old son.
                                                                                                                                         No prenatal care, denied access to toilet facilities;
                                                                                                                                         has been at Ursula 20 days
14          5                                                                                                                            Son has the flu.
                                                                                                                                         From prior visit: Mom has had a fever and a sore
15          6                                                                                                                            throat
                                                                                                                                         prior interview with 03/23/2019
                                                                                                                                                                       14 year old brother,
                                                                                                                                                                     14-yr-old says that
16          7                                                                                                                                   (under 2) is vomiting and sick


17           8
18           9
19          10
20          11
21          12
22          13
23          14
24          15
25          16
26          16
27 17&18
28          19
29
30
31 Did we request to seedel
               Claudia  thisCarmen
                            kid?   Granados Lopez    AXXXXXXXX   Jose Manuel Corcas-Lopez              AXXXXXXXX
32
33
                                                                                                                     DOB 07/24/17, 1
34                                                                Briana Alexa Lopez-Constanza          203785156    year 11 mos
35                                                                Joseph Hernandez-Godinez              213150939    01/10/19, 5 mos
                                                                                                                     2/16/18, 1 year 4
36                                                                Stephanie Angelina Guzman-Roque       2038119560   mos

37                                                                Edwin Argelio Gonzalez-Matul          203913179    2/26/19, 3.5 mos
38                                                                Sirleny Leticia Villeda-Arita         213154352      03/21/16, 3 yrs

39                                                                Alejandro Carlos Valladares-Mendoza   203811289    10/04/17, 1.5 yrs    Exhibit 37                                                                                                                             Page 179
40                                                                Breyson Idai Lopez-Ramirez            213153227    12/31/16, 2yrs
41                                                                Brithany Yireth Mendozan-Calderon     213153508    01/08/16, 3
42                                                                Rafaela Jamileth Chinchilla-Bueso     201573307    08/24/15, 3yrs
     A   B   CaseC 2:85-cv-04544-DMG-AGR  D                E    Document
                                                                      F            569-5 G Filed 06/26/19 Page  H    27 of 49 IPage ID   J        K     L

                                             REDACTED213154406
                                                       VERSIONmosOF DOCUMENT        PROPOSED  TO BE FILED UNDER SEAL
                                                               01/05/19, 5.5
43                    Gabriel Otoniel Santos-Mejia
                                                               07/26/17, 1 yr 10
                                                                                 #:28900
44                      Gerson Orellana-Alvarez               203811410   mos

45                      Genesis Samara Felipe-Portillo        203815450   12/16/18, 1.5 yrs
                        Kimberly Gabriela Fernanda Morales-
46                      Ferro                                 213154349   09/06/16, 2.5 yrs




                                                                                              Exhibit 37                                     Page 180
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 28 of 49 Page ID
                                 #:28901




                       EXHIBIT 38
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 29 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28902




                      03/23/2019
                                   03/23/2019   03/23/2019   03/23/2019   03/23/2019




                                         Exhibit 38                              Page 181
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 30 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28903




                                  Exhibit 38                      Page 182
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 31 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28904




                                  Exhibit 38                      Page 183
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 32 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28905




03/23/2019   03/23/2019                03/23/2019 03/23/2019
                          03/23/2019




                                               Exhibit 38         Page 184
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 33 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28906




                                  Exhibit 38                      Page 185
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 34 of 49 Page ID
                                 #:28907




                       EXHIBIT 39
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 35 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28908




                                  Exhibit 39                      Page 186
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 36 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28909




                                  Exhibit 39                      Page 187
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 37 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28910




                                  Exhibit 39                      Page 188
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 38 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28911




                                  Exhibit 39                      Page 189
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 39 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28912




                                  Exhibit 39                      Page 190
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 40 of 49 Page ID
                                 #:28913




                       EXHIBIT 40
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 41 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28914




                                  Exhibit 40                       Page 191
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 42 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28915




                                  Exhibit 40                       Page 192
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 43 of 49 Page ID
                                 #:28916




                       EXHIBIT 41
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 44 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28917




                                  Exhibit 41                       Page 193
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 45 of 49 Page ID
                                 #:28918




                       EXHIBIT 42
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 46 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28919




                                  Exhibit 42                       Page 194
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 47 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28920




                                  Exhibit 42                       Page 195
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 48 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28921




                                  Exhibit 42                       Page 196
Case 2:85-cv-04544-DMG-AGR Document 569-5 Filed 06/26/19 Page 49 of 49 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28922




                                  Exhibit 42                       Page 197
